DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant has been fully considered. The amendment to instant claim 1 and addition of new claim 22 are acknowledged. Specifically, claim 1 has been amended to include the limitations of:
“…the plurality of fillers each comprises a plurality of uniformly dispersed filler particles; wherein the solvent mixture is disposed within interstitial spaces existing within the plurality of uniformly dispersed filler particles; 2wherein a volume ratio of the solvent to filler particles ranges from 15:1 to 3:1; wherein an excess amount of the solvent and the non-solvent is removed from the composition after precipitating the composition in order to consolidate the plurality of uniformly dispersed filler particles during phase inversion, decanting of liquid and compression of the particulate that is precipitated; and wherein a reduction in volume of the interstitial spaces between the dispersed filler particles occurs after the excess amount of the solvent and the non-solvent is removed, resulting in a decreasing of the interstitial spaces by a factor from 10:1 to 2:1, based on a volume of the solvent before phase inversion and comparing to the precipitated, consolidated composition”.
These limitations were not previously presented and were taken from instant specification. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.  Claims 1-12, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4.  As currently amended, instant claim 1 recites a limitation of:
“wherein the solvent mixture is disposed within interstitial spaces existing within the plurality of uniformly dispersed filler particles”. However, instant specification does not provide a support for said limitation. Instant specification is silent with respect to solvent mixture being disposed within interstitial spaces existing within the plurality of uniformly dispersed filler particles.

5.  As currently amended, instant claim 1 and newly added claim 22 recite the following limitation” wherein a volume ratio of the solvent to filler particles ranges from 15:1 to 3:1”, or “7:1 to 3:1”. However, instant specification does not provide a support for said limitations. Instant specification is silent with respect to volume ratios of the solvent to filler particles. The amounts of the solvent and the filler presented in examples of instant specification are given in grams, and thereby the ratios between the solvent and the filler can be presented in the weight ratios only. No values of density of the fillers (carbon black) or solvent (acetone/xylene) used in examples of instant specification were cited in instant specification. Applicant’s calculations for deriving to volume ratios from the weight ratios of the solvent to the filler, presented on page 16 of Arguments filed on April 20, 2022, are based on density of carbon black being 2.2 g/cc and density of xylene being 0.85 g/cc. However, density of carbon black, as cited in Carbon Black flyer, varies from 1.8 g/cc to 2.1 g/cc. It is not clear why and how the density of carbon black equal to 2.2 g/cc was chosen for said calculations. Instant specification does not specify the carbon black used in examples of instant specification as having density of 2.2 g/cc. Further, xylene having density of 0.85 g/cc was chosen as the solvent for said calculations presented on page 16 of said Arguments. However, xylene as the solvent is used in instant specification as a solvent only in Example 7. In examples 1,4-6 of instant specification acetone is used as the solvent, wherein acetone is having density of 0.7845 g/cc (as evidenced by Common Solvents flyer). Thus, given in example 1 acetone is used in amount of 42.5 g, it’s volume will be 42.5/0.78= 54.5 cc; the volume ratio of solvent to filler should be 54.5/8.6 = 6.33.   Further, in example 8 boron nitride is used as the filler, wherein boron nitride has a density of 2.1 g/cc (according to Wikipedia). Since in example 8 boron nitride is used in amount of 5 g, it’s volume should be 5/2.1 =2.38 cc. It is not clear why the volume of filler in example 8 of Table 1 is shown as being 1.5 cc. Therefore, the calculations presented on page 16 of Applicants arguments appear to be vague and do not provide a support for the claimed volume ratio of the solvent to the filler particles of 15:1 to 3:1, or 7:1 to 3:1, especially since on page 16 of the Arguments Applicant confirms that typical filler specific gravity varies from 1.0 to 3.0-4.0 g/cc, and thereby the volume ratios of the solvent to the filler will depend on the density of the specific solvent and on density of the specific filler used in the process. No volume ratios lower than 6.33:1, as calculated above for example 1 (closer to claimed ratio of 3:1) are presented in Table 1. No volume ratios closer to 15:1 are presented in Table 1 since example 8 has a volume ratio of 21.7/2.38 = 9.1.

6.  As currently amended, instant claim 1 recites a limitation:
“wherein a reduction in volume of the interstitial spaces between the dispersed filler particles occurs after the excess amount of the solvent and the non-solvent is removed, resulting in a decreasing of the interstitial spaces by a factor from 10:1 to 2:1, based on a volume of the solvent before phase inversion and comparing to the precipitated, consolidated composition”.
However, instant specification does not provide a support for said limitations. Instant specification is silent with respect to “decreasing of the interstitial spaces by a factor from 10:1 to 2:1, based on a volume of the solvent before phase inversion and comparing to the precipitated, consolidated composition”. The calculations presented on pp. 21-22 and Table 5 of Arguments filed on April 20, 2022 are not clear. It is not clear how the volumes of dry composite and polymer solution were obtained. Even assuming the calculations presented in Tables 5 and 6 are valid and accurate, the data presented in said Tables 5 and 6 still do not provide a full support for the limitation of “decreasing of the interstitial spaces by a factor from 10:1 to 2:1, based on a volume of the solvent before phase inversion and comparing to the precipitated, consolidated composition”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 1-12, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.  Claim 1 recites a limitation of “wherein the plurality of fillers each comprises a plurality of uniformly dispersed filler particles”. However, it is not clear where said filler particles are uniformly dispersed: either throughout the solution as shown in Figure 6B2 of instant specification, within the precipitated composition, or both.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.   Claims 1-12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (CN105295264, based on translation submitted in IDS on 08/08/19) in view of  Kim et al (KR20110135306, published as KR101198672, based on translation submitted in IDS on 08/08/19), GB 868,651, Bernstein et al (US 4,320,185) and Kamen (US 5,416,156), as evidenced by Common Solvents flyer, Silica flyer, Carbon Black flyer and US 4,320,210.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

10.  Qian et al discloses a method for preparation of a polyvinylidene fluoride composition in powder form comprising:
a) providing a resin solution comprising 40-100%wt of a polyvinylidene fluoride (PVDF), 60-0%wt of a polyacrylate (as to instant claim 10) in an organic solvent such as dimethylformamide (DMF), dimethylacetamide (DMAc), N-methylpyrrolidone (p. 3, lines 12-14; p. 5, lines 18-25, as to instant claim 3);
b) adding pigment filler to form PVDF composite slurry (p. 3, line 15), the pigment filler comprising carbon black, calcium carbonate or silica (p. 5, lines 8-15, p. 4, lines 10-11, as to instant claim 7);
c) adding the composite slurry to water (as to instant claims 3, 4) and applying a stirring force of the shear field of 500-3000 rpm (Abstract, p. 7, lines 20-30, as to instant claim 4);
d) performing phase transformation precipitation at a rate of up to 100 kg/hr (Abstract);
e) filtering to obtain a PVDF ellipsoidal composite material/particles (p. 3, lines 15-20; p. 6, lines 10-14);
f) drying the composite (p. 9, lines 16-24, Example 1, as to instant claim 5);
g) forming a coating film having thickness of 60 micron (p. 9, lines 8-11, as to instant claims 6, 12) by spraying the PVDF powder coating material;
wherein the pigment and filler are uniformly dispersed in the polymer alloy (p. 3, lines 5-9, as to instant claim 1).

11.  Thus, the first step a) in the process of Qian et al comprises forming a solution of the polymers in the solvent like DMF, followed by addition of pigment/filler particles like carbon black in the second step b). Since the purpose of the process of Qian et al is to make a composite powder having uniformly dispersed pigment/filler particles, therefore, it would have been obvious to a one of ordinary skill in the art to ensure uniform dispersion of said pigment/filler in the polymer solution before the step c) as well, such as by thorough mixing/stirring. Given the pigment/filler particles are uniformly dispersed in the polymer solution in the step b), therefore, the polymer solution (which corresponds to solvent mixture of claim 1) will intrinsically and necessarily be, or would be reasonably expected to be, at least partially disposed within interstitial spaces within the uniformly dispersed pigment/filler particles, as well (as to instant claim 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  Thus, water in step c) appears to correspond to the non-solvent used for phase change precipitation. Since pigment filler is added in step b) to the polymer solution in an organic solvent, therefore, the organic solvent appears to comprise the pigment filler (as to instant claim 1).

13. The step b) comprises 40-100%wt of PVDF, 0-60%wt of polyacrylate, 5-50%wt of pigment such as carbon black (p. 5, lines 8-10, abstract) and 5-50%wt of a filler such as silica (p. 5, lines 11-15) dissolved in 100-300%wt, based on the total weight of above components, of the organic solvent such as DMF (p. 5, lines 13-15; p. 6, lines 2-5). Given the PVDF is sued in amount of 40%wt, polyacrylate is used in amount of 0%wt, pigment is used in amount of 50%wt and filler is used in amount of 10%wt, therefore, the pigment/filler appear to be used in major amount relative to the polymers.

14. Given in the step b): 
carbon black (density of 2.1 g/cc, as evidenced by Carbon black flyer) is used in amount of 10%wt, or 10g;
silica (density 2.65 g/cc, as evidenced by Silica flyer) is used in amount of 10%wt, or 10g;
DMF (density 0.944 g/cc, as evidenced by Common Solvent flyer) is used in amount of 100%wt, or 100g;
then the volume of carbon black is 10/2.1=4.76 cc;
        the volume of silica is 10/2.65 = 3.77 cc;
        the volume of DMF is 100/0.944 = 106 cc;
and the volume ratio of the DMF to the total of carbon black and silica:
106/(4.76+3.77) = 8.53/1 (as to instant claim 1).

15. Given in the step b): 
carbon black (density of 2.1 g/cc, as evidenced by Carbon black flyer) is used in amount of 20%wt, or 20g;
silica (density 2.65 g/cc, as evidenced by Silica flyer) is used in amount of 20%wt, or 20g;
DMF (density 0.944 g/cc, as evidenced by Common Solvent flyer) is used in amount of 100%wt, or 100g;
then the volume of carbon black is 20/2.1=9.52 cc;
        the volume of silica is 20/2.65 = 7.55 cc;
        the volume of DMF is 100/0.944 = 106 cc;
and the volume ratio of the DMF to the total of carbon black and silica:
106/(9.52 + 7.55) = 6.2/1 (as to instant claims 1, 22).

16. All ranges in the process of Qian et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

17. Based on the teachings of Qian et al, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts, types, and thereby volumes of used polymer, solvent and pigment/filler, so to produce the final composite powder having a desired level of filler uniformity and density, depending on the specific end use of the composite, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

18.  As to instant claim 2, the resin solution of step 1) comprising 100-300%wt of organic solvent based on 100% of the total weight of the polymer and pigment/filler weight (p. 6, lines 2-6), i.e. the weight of the solvent is equal to or more than the weight of the polymers.

19. As to instant claims 1, 5, Qian et al discloses step e) comprising filtering, i.e. removing an excess of the solvent and water (non-solvent), to obtain a PVDF composite material/particles (p. 3, lines 15-20; p. 6, lines 10-14), followed by step f) of drying the composite (p. 9, lines 16-24, Example 1). Since the steps of filtering and drying of the precipitated composite are the same steps of removing an excess amount of the solvent and water from the composite, therefore, such removal of the solvent and the water/non-solvent will intrinsically and necessarily lead to, or would be reasonably expected to lead to compression of the precipitated composite and reduction in volume of interstitial spaces between the filler/pigment particles, such as by a factor of 10:1 to 2:1,  as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. As to instant claim 5, though Qian et al does not explicitly recite the filtering being conducted in less than or equal to 15 seconds, given the time of filtering depends of a) the volume of the slurry to be filtered and b) on the specific filtering apparatus used (i.e. vacuum filtration versus gravity filtration), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variation and optimize by routine experimentation the volume of slurry to be filtered at a time, and to choose the filtration apparatus, i.e. a vacuum filter with a desired level of vacuum, to filter the PDVF slurry of Qian et al, so to ensure fast, e.g. taking place in 15 seconds or less, but thorough filtration/removal of excess solvent and non-solvent, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

21. Thus, Qian et al discloses a method for producing a composition/composite in powder form that comprises the combination of polyvinylidene fluoride/polyacrylate resins and the pigment/filler, wherein the method includes polymer phase inversion using the solvent/non-solvent combination.
22.  Though Qian et al discloses the composition/composite comprising the filler and the polymer, wherein the filler is used in higher relative amount than the resin/polymer, Qian et al does not teach said filler being used in amount of 75%wt or more and the resin – in amount of 1-25%wt. 

23. However, Kim et al discloses a method for manufacturing a composition for making electrodes, comprising:
   a) preparing a mixed slurry by dissolving an electrode constituent conductive material and a polymer binder in a solvent of the polymer binder, followed by
   b) adding a non-solvent for the polymer and a pore-former to cause mutual exchange of the solvent of the polymer and the non-solvent, i.e. phase inversion, and solidification of the polymer (p. 8, lines 4-17; p. 12, [0056], [0056], [0059] of the translation), 
wherein the electrode is having improved porosity ([0060] of the translation);
the polymer includes polyvinylidene fluoride (PVDF), polyvinyl alcohol or polyvinyl chloride ([0063], page 13 of the translation, as to instant claim 10);
the solvent comprises dimethylformamide or dimethylacetamide (p. 8, lines 18-23 of the translation, as to instant claim 3);
the non-solvent comprises water, ethanol (p. 8, lines 23-26 of the translation, as to instant claim 3);
the conductive material comprises graphite or carbon ([0061], p. 13 of the translation, as to instant claim 7).
The electrode composition comprises about 90%wt of the electrode active material and 5-10%wt of the polymer binder (p. 9, lines 15-19).
Since the conductive material, such as carbon/graphite, i.e. the filler, is added to the solvent mixture comprising the solvent, therefore, the filler will intrinsically and necessarily be dispersed, at least partially, in the solvent as well, i.e. the solvent will intrinsically and necessarily comprise, at least partially, the filler before precipitation as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24. Thus, Kim et al, similarly to Qian et al, discloses a process for making polyvinylidene fluoride polymer/carbon composite using phase inversion technique, i.e. using dimethylformamide as a solvent and water as non-solvent, but further recites the use of as high as 90%wt of carbon material and 5-10%wt of the polymer, wherein said composite having high content of carbon material is used as an electrode.

25. Since both Kim et al and Qian et al are related to processes for forming composites comprising PVDF resin and a carbon material filler, the processes comprising making slurries of the PVDF and the filler in the dimethylformamide solvent, followed by phase inversion using water as the non-solvent, and thereby belong to the same field of endeavor, wherein Kim et al explicitly teaches the use of the carbon material filler in amount of as high as 90%wt, and such composition/composite being used for making electrodes, therefore, it would have been obvious to a one of ordinary skill in the art to  combine the teachings of Kim et al and Qian et al, and to modify, or obvious to try to modify, the process of Qian et al by using the carbon-based filler in the amount of as high as 90%wt, so that the composition/composite of Qian et al having high content of carbon material will be suitable for making electrodes , as taught by Kim et al, as well, and since it would have been obvious to choose material based on its suitability.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

26. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts and the types of used resins, solvent and fillers in the composition/composite of Qian et al in view of Kim et al, so to produce the final composition/composite having a desired combination of properties, such as electric conductivity, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

27.  Qian et al in view of Kim et al do not explicitly recite the step of resin phase inversion under a shear force/high speed stirring leading to fibrillation of the polymer; the use of dissolvable filler during the process; and further forming a layer from the composite/composition by thermoforming.

28. However,
1) GB 868,651 teaches a method for forming polymer fibrils/fibrids comprising forming a solution of polymers in a solvent, subjecting that solution to shearing action while they are being precipitated from their solution by introducing a non-solvent for the polymers as a “precipitant” (p. 4, line 126-p. 5, line 5), wherein the solvent is DMF and water is used as a non-solvent (p. 5, lines 110-115). Either the solution or the precipitant/non-solvent may contain additives including fillers such as silica, pigments (p. 6, lines 25-30; p. 6, lines 35-44). Thus, GB 868,651 explicitly teaches the method for forming polymer fibrils using phase inversion of a polymer solution, said polymer solution also containing fillers, under a shearing action. It is further noted that, as evidenced by US 4,320,210, the terms “fibrids” and “fibrils” are having the identical meaning (col. 1, lines 5-25; col. 13, lines 16-30).

2)   Bernstein et al discloses an electrode composition comprising electrode active particles, such as carbon black, encradled in a porous fiber-containing polymeric composition, wherein the composition comprises 75-99%wt of the electrode active material (col. 2, lines 1-15), preferably above 80%wt of the electrode active material,  0.5-5%wt of the fibrillated polymer and 0.5-20%wt of support-contributing polymer (col. 6, lines 2-10). The electrode composition comprises fibrils developed from a fibrillatable polymer, such as a fluorocarbon polymer (col. 4, lines 1-10), dispersed throughout the electrode active particles and a pore-former (col. 2, lines 16-24).
The composition is produced by subjecting a mixture of the carbon black, fiber-forming polymer and the pore-former to conditions for fibrillating the fiber-forming polymer, wherein the fibrillating is conducted under shear stresses; after removal of the pore-former, the resultant electrode system is porous, fiber-containing conductive material in the form of particles or pellets (col. 2, lines 25-41; col. 6, lines 38-40).
The produced pellets can be further converted to a desired shape, such as sheet/film having thickness of 1-10 mil (0.025-0.25 mm), by extrusion or injection molding (col. 6, lines 38-50, as to instant claims 6, 9, 12). The films are having structural integrity (col. 7, lines 7-15).
The pore-former comprises water-soluble resins that can be removed with water (col. 4, lines 54-68); the pore-former is present in a precursor composition in amount of about 10%wt (col. 5, lines 51-55).
Since the pore-former is water-soluble, therefore, the pore-former appears to correspond to a dissolvable filler, as claimed in instant claim 8, and since said pore-former is present in amount of 10%wt in the precursor composition, therefore, upon removing of water, said pore-former will intrinsically and necessarily be present in the final electrode composition in amount of less than 15%wt as well (as to instant claim 8).
Thus, Bernstein et al discloses electrode material comprising a major amount of carbon black in combination with minor amount of fluorocarbon polymer binder in the form of fibrils, wherein the electrode material is produced in the form of particles/pellets first, which particles may further be converted into sheet/films of various thicknesses, and wherein the produced films are specifically cited as having structural integrity without the necessity of using a separate supporting structure (col. 2, lines 7-10, as to instant claim 12). Bernstein et al explicitly teaches that the polymer fibrils are produced under shear stresses.

3)  Kamen discloses a coating composition comprising a fibrillated fluoropolymer matrix and a pigment (Abstract), wherein Kamen explicitly teaches that when the mixture of a polymer, pigment and solvent is subjected to high speed mixing, the polymer will fibrillate in situ and the pigment will become enmeshed in the fibrous strands (col. 4, lines 30-40; p. 3, lines 58-62). That is, Kamen explicitly shows that high speed mixing causes fibrillatable polymer, such as fluorocarbon polymer, to fibrillate in the presence of solvents as well.

29.  Since Bernstein et al and Qian et al in view of Kim et al are related to porous electrode compositions comprising a combination of a major amount of carbonaceous electrode-active material and minor amount of solidified fluorocarbon polymer, and thereby belong to the same field of endeavor, wherein i) Bernstein et al teaches the advantages of the fluorocarbon polymer binder being in the form of fibrils to provide the composition with structural integrity, and further wherein ii) Kamen explicitly teaches that when the mixture of a polymer, pigment and solvent is subjected to high speed mixing, the polymer will fibrillate in situ and the pigment will become enmeshed in the fibrous strands,  and iii) GB 868,651 explicitly teaches the method for forming  polymer fibrils using phase inversion of a polymer solution under a shearing action, wherein said polymer solution also containing fillers, therefore, based on the combined teachings of Kamen, GB 868,651 and Qian et al in view of Kim et al, it would have been reasonable to expect that the phase inversion of the polymer solution comprising fillers under high speed mixing in the process of Qian et al in view of Kim et al will intrinsically and necessarily lead, at least partially,  to fibrillation of the polymer, i.e. forming fibrils, as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, based on the combined teachings of GB 868,651, Kamen, Bernstein et al and Qian et al in view of Kim et al, it would have been obvious to a one of ordinary skill in the art to  conduct, or obvious to try to conduct the phase inversion step in the process of Qian et al in view of Kim et al under such high speed mixing, so to cause the PVDF polymer to, at least partially, fibrillate and solidify in the form of fibrils, thereby ensuring that the electrode composition of Qian et al in view of Kim et al would have structural integrity without the necessity of using a separate supporting structure as well, as taught by Bernstein et al, thereby arriving at the present invention. It would have been further obvious to a one of ordinary skill in the art to prepare the porous electrode composition of Qian et al in view of Kim et al using water-soluble pore-former as additional filler, so to prepare the electrode composition of Qian et al in view of Kim et al having a desired level of porosity, and further to use the electrode composition of Qian et al in view of Kim et al  to form the shaped articles having structural integrity by extrusion or injection molding, as taught by Bernstein et al as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

30. Since the method for forming the composition/composite of Qian et al in view of Kim et al, Kamen, Bernstein et al and GB 868,651 is substantially the same as that claimed in instant invention, i.e. comprises substantially the same steps of forming a polymer/filler slurry in a solvent, followed by phase inversion step under stirring using a non-solvent, filtering and drying the composite, wherein the volume ratios of the solvent to the fillers and the relative amounts of fillers, polymers and solvent are overlapping with corresponding ratios of those as claimed in instant invention, therefore, the produced composition/composite will intrinsically and necessarily have, or would be reasonably expected to have the same structure as that claimed in instant invention, i.e. the fillers being uniformly dispersed, the composite being at least partially consolidated and, at least partially, compressed, as well, especially since Kamen  explicitly teaches that upon fibrillation of the polymer in-situ, the pigment will become enmeshed in the fibrous strands (col. 4, lines 30-40; p. 3, lines 58-62), and since the phase inversion is conducted under a high shear mixing, thereby ensuring uniform distribution of the fillers and fibrils, and further would be reasonably expected the composite having decrease of the interstitial spaces by a factor from 10:1 to 2:1, based on a volume of the solvent before phase inversion and comparing to the precipitated, consolidated composition as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
31.  Applicant's arguments filed April 20, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

32. It is further noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Qian et al does not limit shear forces to 800-850 rpm; rather Qian et al teaches that the speed of agitator is as high as 3000 rpm (as also confirmed by Applicant on page 11 of the Arguments).

3) Kim et al, Kamen, Bernstein et al are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
Thus, Kim et al was applied for the teaching of the use of the carbon material filler in polymer composites in amount of as high as 90%wt, and such composition/composite being used for making electrodes. Bernstein et al was applied for teaching the advantages of the fluorocarbon polymer binder being in the form of fibrils to provide the electrode compositions with structural integrity, and Kamen explicitly teaches ways to cause the polymer to fibrillate by subjecting a mixture of a polymer, pigment and solvent to high speed mixing.

4) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

5) It is further noted that the newly added reference GB 868,651 explicitly teaches the method for forming polymer fibrils using phase inversion of a polymer solution under a shearing action, wherein said polymer solution also containing fillers.

6) It is not clear where the data shown in Figure 1, Table 2 and the discussion on pp. 17-19 of the Argument were taken from. It is also not clear how the weight percentages of the components shown in Table 3 of the Arguments were converted to solvent : filler volume ratio. Further, as discussed above, the density values of the components used in examples of instant specification are not specified in instant specification; therefore, the calculations of the volume ratios and volume reduction appear to be vague and based on assumed values.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764